[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STAY PROCEEDINGS UNTIL A FINAL RULING ON DEFENDANTS' MOTION FOR PARTIAL SUMMARY JUDGMENT: #116
On December 8, 1998, the defendants, Joan M. Hicks, Laura S. DeFrancesco and Kevin Lewis Hicks, filed a motion for partial summary judgment against the plaintiff, Yale New Haven Hospital. At the same time, the defendants filed a motion to stay all proceedings until the time that the motion for partial summary judgment, which raises issues of standing and subject matter jurisdiction, is ruled upon.
It appears that all parties have agreed to stay proceedings pending ruling on the motion for partial summary judgment. Furthermore, "[w]henever the absence of jurisdiction is brought to the notice of the court or tribunal, cognizance of it must be taken and the matter passed upon before it can move one further step in the cause; as any movement is necessarily the exercise of jurisdiction. . . . ." (Citations omitted; internal quotation marks omitted.) Sivilla v. Philips Medical Systems of NorthAmerican Inc., 46 Conn. App. 699, 703, 700 A.2d 1179 (1997).
The motion to stay proceedings, accordingly, is granted.
THE COURT CT Page 1380
_________________ CURRAN, J.